           Case 2:19-cv-01117-GMN-DJA Document 13 Filed 09/09/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ANGEL VILLAFANA,                                  )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-01117-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     DIVISION CHILD FAMILY SERVICES,                   )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United

11   States Magistrate Judge Daniel J. Albregts, (ECF No. 11), which states that Plaintiff Angel

12   Villafana’s (“Plaintiff”) case should be dismissed without prejudice. Judge Albregts’s

13   recommendation is based on Plaintiff’s failure to timely complete an in forma pauperis

14   application—despite being granted numerous extensions. (See R. & R. 1:12–27, ECF No. 11).

15          A party may file specific written objections to the findings and recommendations of a

16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

18   determination of those portions to which objections are made. Id. The Court may accept, reject,

19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

21   not required to conduct “any review at all . . . of any issue that is not the subject of an

22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

23   that a district court is not required to review a magistrate judge’s report and recommendation

24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
         Case 2:19-cv-01117-GMN-DJA Document 13 Filed 09/09/20 Page 2 of 2



 1        Here, no objections were filed, and the deadline to do so has passed.
 2        Accordingly,
 3        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 11), is
 4   ACCEPTED and ADOPTED in full.
 5        IT IS FURTHER ORDERED that this case is dismissed without prejudice.
 6        IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend, (ECF No. 12), is
 7   DENIED as moot.
 8        The Clerk of Court is instructed to close this case.
 9                    8 day of September, 2020.
          DATED this ___
10
11                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
12                                               United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
